UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-87 EASTMAN KODAK COMPANY (Exact name of registrant as specified in its charter) NEW JERSEY 16-0417150 (State of incorporation) (IRS Employer Identification No.) , ROCHESTER, NEW YORK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:585-724-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[X]Non-accelerated filer[]Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of each Class Number of Shares Outstanding at August 2, 2013 Common Stock, $2.50 par value Eastman Kodak Company Form 10-Q June 30, 2013 Table of Contents Part I. - Financial Information Page Item 1. Financial Statements 3 Consolidated Statement of Operations (Unaudited) 3 Consolidated Statement of Comprehensive Income (Loss) (Unaudited) 4 Consolidated Statement of Retained Earnings (Unaudited) 5 Consolidated Statement of Financial Position (Unaudited) 6 Consolidated Statement of Cash Flows (Unaudited) 7 Notes to Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 47 Liquidity and Capital Resources 58 Item 3. Quantitative and Qualitative Disclosures About Market Risk 65 Item 4. Controls and Procedures 65 Part II. - Other Information Item 1. Legal Proceedings 63 Item 1A. Risk Factors 64 Item 6. Exhibits 65 Signature 66 Index to Exhibits 67 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements EASTMAN KODAK COMPANY (DEBTOR-IN-POSSESSION) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) (in millions, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net sales Products $ Services Licensing & royalties (Note 10) 1 2 35 ) Total net sales $ Cost of sales Products $ Services 82 89 Total cost of sales $ Gross profit $ Selling, general and administrative expenses Research and development costs 25 42 50 94 Restructuring costs and other 29 4 40 83 Other operating (income) expenses, net (1 ) 1 ) - (Loss) earnings from continuing operations before interest expense, other income (charges), net, reorganization items, net and income taxes ) ) ) Interest expense (contractual interest for the three and six months ended June 30, 2013 of $64 and $106, respectively, and for the three and six months ended June 30, 2012 of $52 and$98, respectively) 47 36 72 67 Loss on early extinguishment of debt - - 6 7 Other income (charges), net (3
